Title: Robert Fulton to Thomas Jefferson, 2 May 1810
From: Fulton, Robert
To: Jefferson, Thomas


    			From  Robert Fulton
    			
    				Dear Sir
    				
    					New York
    					May 2d 1810
    				
    			
     			I have this day sent the dynamomatre in a vessel
   ※ The Virginia planter Capt Hayden Sails tomorrow
 to Richmond to the care of Mr Jefferson; it is in good order but all its hooks, links and fastenings with its leather packing case were lost in the shipwreck; I have therefore packed it in a deal box fitted to it so that it cannot move, thus I hope it will arrive safe, the necessary links or hooks you can have made, As yours was lost it is possible you had no practice in using it, You will observe for a great strength the Spring must be linked in the ends thus  In your philosophic retreat mechanical combinations will be an agreeable and Useful amusement. When any discovery of this kind can be carried to perfection or a high state of Utility with personal funds and at leisure and will there is much pleasure in it, but if many, or a nation be consulted, the object should be great to support sufficient enthusiasm to balance the trouble and disappointment, I have made many improvements on the modes of using Torpedoes & as yet see no obstacles, or reason to doubt of complete success
    			
    				May happiness which is the real object of every exertion be your constant Associate
    				
    					Robt Fulton
    				
    			
    			
    		